Order, Supreme Court, New York County, entered June 10, 1975, which directed a physical examination of plaintiff by a dentist in this malpractice action against a dentist, unanimously affirmed, without costs and disbursements. The examination is warranted under CPLR 3121 as plaintiff’s physical condition is "in controversy” and the examination may be of value. There is no showing by plaintiff that the proposed examination involves that degree of pain or poses that degree of danger to her life or health as would warrant a protective order disallowing such examination. Concur—Markewich, J. P., Lupiano, Tilzer, Lane and Nunez, JJ.